ORDER

PER CURIAM.
AND NOW, this 5th day of June 2014, the Petition and Cross Petition for Allowance of Appeal are GRANTED. The issues, as stated by the parties, are:
(1) Was President Judge Pellegrini correct in dissent that the majority’s conclusion — that although there is a very strict three-year statute of limitations on requests for tax refunds, there is no statute of limitations at all on requests for tax credits — is “absurd” in that it allows taxpayers to pursue tax overpayments against the City “forever,” without any limiting principles whatsoever?
(2) Whether, as a matter of law and equity, the Commonwealth Court correctly upheld the Philadelphia Court of Common Pleas by denying Taxpayers BPT refunds [under the circumstances].1

. The second issue has been shortened only to delete unnecessary detail.